Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
It is vague and indefinite since the claim states how the inverter, multi-phase motor and single-phase motor are connected, it does not state how the multi-phase motor can be driven and not the single phase motor directly connected to it. Paragraphs 0211-0216, state that motors are driven together or how single-phase isn’t driven.  It does not state how and what is causing it to be driven that way. Or how it is switched or changed.
This statement indicates that the invention is different from what is defined in the claim(s) because only states “current does not flow through the single-phase motor”.
Prior Art is applied as best understood by examiner at time of examination.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 are rejected under 35 U.S.C. 102(a1) as being taught by Harhay et al (PBPUB 2011/0018474).

With respect to claim 1, Harhay teaches a device for driving a plurality of motors, the device comprising: 
an inverter (fig. 1, VFD) connected to a direct current (DC) terminal; 
a multi-phase motor (fig. 1, 52) connected to the inverter; and 
a single-phase motor (fig. 1, 54) connected to the multi-phase motor, 
wherein, based on only the multi-phase motor being driven among the multi-phase motor and the single-phase motor (paragraphs 0018 and 0027; speeds are controlled thru VFD and connecting circuit), current flows through the multi-phase motor and current does not flow through the single-phase motor.
With respect to claim 19, Harhay teaches an electric apparatus comprising a device configured to drive a plurality of motors, the device comprising: 
an inverter (fig. 1, VFD) connected to a direct current (DC) terminal; 
a multi-phase motor (fig. 1, 52) connected to the inverter; and 
a single-phase motor (fig. 1, 54) connected to the multi-phase motor, wherein, based on only the multi-phase motor being driven among the multi-phase motor and the single-phase motor (paragraphs 0018 and 0027; speeds are controlled thru VFD and connecting circuit), current flows through the multi-phase motor and current does not flow through the single-phase motor.
Claims 2-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846